Citation Nr: 1807748	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-25 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for L4-L5 and L5-S1 degenerative disc disease (back disability) prior to March 2, 2017, and in excess of 20 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse and his mother-in-law


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2006 to November 2006 and from May 2010 to April 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The Seattle, Washington RO currently has jurisdiction over the claim.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  A transcript of that hearing has been associated with the record.

Subsequently, in May 2016, the Board remanded the matter for additional development.  A review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the pendency of the appeal, the RO increased the rating for the back disability to 20 percent, effective March 2, 2017.  The RO did not assign the maximum disability rating possible, and the Veteran has not indicated that he is satisfied with the 20 percent disability rating; therefore, this was not a grant of the full benefit sought on appeal and the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

For the entire period on appeal, the Veteran's back disability more nearly approximated flexion greater than 30 degrees, but not greater than 60 degrees.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a 20 percent disability rating for a back disability have been met.  38 U.S.C. §§ 1155, 5107, 7104 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Additionally, the Veteran testified at an April 2015 Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue, discussed the evidence of record, identified possible sources of evidence that may have been overlooked and remanded for an additional VA examination.  38 C.F.R. 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Merits of the Increased Rating Claim

The Veteran contends he is entitled to an increased evaluation for a low back disability.  He is currently in receipt of a 20 percent rating effective March 2, 2017.  The Board finds that a 20 percent evaluation, but no higher, is warranted for the entire period on appeal; that is, a 20 percent rating is warranted from the date of service connection.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson, 12 Vet. App. 119, 126-27. 

The Veteran is competent to report symptoms observable by his senses.  See Jandreau, 492 F.3d at 1377.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's back disability is currently rated under 38 C.F.R. § 4.71a; DC 5242.  Under DC 5242, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, DC 5242, Note (2).  All measured ranges of motion are to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, DC 5242, Note (4).

Under the alternative IVDS Formula, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5243 (2017).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5242, 5243, Note (1).  The Board notes that the Veteran is service-connected for left leg radiculopathy, rated as 20 percent disabling, effective December 2013.  Neither the evidence nor the Veteran has indicated disagreement with this rating and the evidence of record does not indicate a basis for a higher rating or indication of other associated neurologic abnormality.

A review of the record shows that the Veteran consistently complained of back pains before and after separation from service, as evidenced by his March 2011 pre-discharge claim form.  He contends that since service, his flexibility, lateral movement and rotation of the torso are limited.  He also experiences constant back pain, which he treats with Flexeril, Hydrocodone and Ibuprofen.

The Veteran's initial September 2011 VA examination shows that he had forward flexion to 90 degrees with pain at 90 degrees, and extension to 30 degrees with pain at 30 degrees, the examiner did not indicate whether use over time or flare-ups caused additional limitation of motion.  

The Veteran most recently underwent a VA examination in March 2017, following the Boards May 2016 remand.  That examination revealed evidence of degenerative disc disease of the lumbar spine and Scheuremann's Disease.  Pain was noted on forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the back.  There was also no evidence of pain with weight bearing.  There was no atrophy, swelling, deformity, disturbance of locomotion, interference with sitting or standing, or weakened movement noted.  There was also no muscle spasm or guarding.

There was no ankylosis of the spine, radicular pain or symptoms due to radiculopathy.  The examiner noted that the Veteran does not have IVDS of the spine and does not use any assistive devices.

Range of motion testing showed forward flexion limited to 80 degrees with pain; extension to 20 degrees; right lateral flexion, left lateral flexion, right rotation and left rotation were all 30 degrees.  All ranges of motion exhibited pain.  There were no additional limitations of motion after repetitive use.  

The examiner noted that pain significantly limits functional ability with repeated use over time and flare-ups.  In this regard, pain due to both use over time and flare-ups, result in the following ranges of motion: forward flexion limited to 60 degrees; extension to 10 degrees; right lateral flexion to 20 degrees; left lateral flexion to 25 degrees; and right and left lateral rotation both to 30 degrees.  

Upon review of all the evidence of record, both lay and medical, the evidence is in equipoise as to whether the Veteran's back disability more nearly approximates a 20 percent rating prior to March 2, 2017.  Although the September 2011 VA examination shows that he had forward flexion to 90 degrees with pain at 90 degrees, and extension to 30 degrees with pain at 30 degrees, the examiner did not indicate whether use over time or flare-ups caused additional limitation of motion.  Based on the Veteran's report of pain and limitation of flexibility throughout the appeal period and the most recent March 2017 VA examination that accounts for limitation of motion with repeated use over time and flare-ups, the Board resolves reasonable doubt in the Veteran's favor, and finds that a 20 percent rating is warranted for the entire period on appeal.  In this regard, the Board finds that the March 2017 VA examination adequately addressed the Veteran's functional impairment, to include during a flare-up.  This is the first evidence of record that adequately addressed the functional impairment.  Considering the evidence of record, the Board finds that the March 2017 VA examination most accurately reflects the level of disability throughout the appeal period.

The record does not show limitation of flexion to 30 degrees or favorable ankylosis of the entire thoracolumbar spine as needed for the next higher 40 percent disability rating.

The Board has also considered whether a separate evaluation for neurological disability is warranted.  As instructed by Note (1) to the General Rating Formula, associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The record does not show, and the Veteran does not contend, that he has any neurological abnormalities.  The March 2017 VA examination indicates that there was no radicular pain or symptoms due to radiculopathy, and finds that no separate evaluation is warranted.  This examination also found that there were no other associated objective neurologic abnormalities.  Considering this evidence, VA treatment records and 2011 examination, the Board finds that that the evidence weighs against a finding of any such associated objective neurologic abnormalities.

Regarding the alternative rating criteria, as indicated, during the March 2017 VA examination, the examiner indicated that the Veteran did not have IVDS.  To the extent the Veteran has been diagnosed with disability associated with IVDS previously and in regard to the evidence that the Veteran has previously indicated bed rest was necessary for his service-connected disability, the Board highlights that the examiner in the March 2017 VA examination addressed this evidence, indicating that these incidents were of a few days duration.  The evidence weighs against a finding that the Veteran has been prescribed bed rest for a period of time that would provide a rating higher than the currently assigned 20 percent rating during any period under appeal.  This criteria, therefore, does not provide a basis for a higher rating than 20 percent.



ORDER

An initial 20 percent disability rating, but no higher, for a back disability is granted, effective April 28, 2011.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


